DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Embodiment of Fig 2G1 in the reply filed on 8/30/2022 is acknowledged. Based on Applicant’s response, claims 1-4,7-9,16-25 and 31-34 were elected, However, upon further consideration, claims 18-20, 22-24 and 31-34 do not read on the claimed Embodiment of Fig 2G1 and hence are withdrawn from consideration. Claims 1-4, 7-9, 16-17, 21, 25 read on the Species Embodiment of Fig 2G1 and are being examined in this Office action. Claims 5, 6, 9-15, 18-20, 22-24, 26-41 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "abutting", "layer", "portion" “between” “notch” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “adjacent or nearby”, “one thickness lying over or under another”, “an often limited part of a whole” “in the intervening space” “a cut or indentation” respectively. Further note the limitation “contact/coupled” is being interpreted to include "direct contact (directly coupled)" (no intermediate materials, elements or space disposed there between) and "indirect contact (indirectly coupled)" (intermediate materials, elements or space disposed there between).

Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US 6,453,749 B1 hereinafter Petrovic) in view of McDonald et al (US 6,769,319 B2 hereinafter McDonald).
Regarding Claim 1, Petrovic discloses in Fig 2:  A device, comprising: 
a substrate (111) including a notch formed in a surface of the substrate;
a semiconductor die (120) positioned in the notch and including an physical sensor (121) on an active surface of the semiconductor die (120):
a chemically inert member (150) abutting the surface of the substrate and including an orifice (152) in vertical alignment with the physical sensor as a result of the semiconductor die being positioned in the notch (See Fig 2); and
a compressed o-ring seal (160) positioned between the chemically inert member (150) and the active surface of the semiconductor die (120), the compressed o-ring seal circumscribing the physical sensor (Col 2 lines 1-30). It is further noted that the limitation “o-ring seal” is being read as a sealant material that circumscribes the sensor so as to prevent leaks since no other structural details of the o-ring seal are claimed specifically (Col 1 lines 55-67, Col 2 lines 1-40).
Petrovic does not disclose an electrochemical sensor.
However, McDonald in a similar device teaches in Fig 4 that the sensor is an electrochemical sensor (Col 2 lines 60-67).
References McDonald and Petrovic are analogous art because they both are directed to MEMS packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Petrovic with the specified features of McDonald because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of McDonald and Petrovic so that an electrochemical sensor is disclosed as taught by McDonald in Petrovic’s device since, electrochemical sensor is one of the many types of MEMS sensors commonly used in semiconductor arts.
Regarding Claim 2, Petrovic and McDonald disclose:  The device of claim 1, Petrovic further discloses: further comprising a mold compound (210) abutting the chemically inert member (150), the surface of the substrate (111), and an outer surface of the compressed o-ring seal (160).
Regarding Claim 3, Petrovic and McDonald disclose:  The device of claim 1, Petrovic further discloses: further comprising a bond wire (140) coupled to the active surface of the semiconductor die (120) and the surface of the substrate (111).
Regarding Claim 4, Petrovic and McDonald disclose:  The device of claim 1, Petrovic further discloses: wherein the compressed o-ring seal (160) is positioned between the chemically inert member (150) and the active surface (121) of the semiconductor die (120) such that the chemically inert member does not make contact with the active surface of the semiconductor die (See Fig 2).
Regarding Claim 8, Petrovic and McDonald disclose:  The device of claim 1, Petrovic further discloses in Fig 2: wherein a thickness of the compressed o-ring seal (160: formed of epoxy a thermosetting polymer) is 60 to 90 percent of a thickness of the compressed o-ring seal when in an uncompressed state. Examiner notes that applicant discloses in [0031] that the O-ring seal can be a thermoset elastomer. Thus, one of ordinary skilled in the art would find it obvious to chose a material of the O-ring seal so as to read on the claimed limitation. Additionally, since the claimed material of the O-ring seal by the Applicant and that disclosed by Petrovic are thermosetting polymers, they are capable of behaving in a similar manner. 
Claim(s) 1, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2018/0073999 A1 hereinafter Ahn) in view of Petrovic et al (US 6,453,749 B1 hereinafter Petrovic). 
Regarding Claim 1, Ahn discloses in Fig 2:  A device, comprising: 
a substrate (2100) including a notch formed in a surface of the substrate;
a semiconductor die (1000) positioned in the notch and including an electrochemical sensor (gas sensor) on an active surface of the semiconductor die (1000):
a chemically inert member (2200) abutting the surface of the substrate and including an orifice (2220) in vertical alignment with the physical sensor as a result of the semiconductor die being positioned in the notch (See Fig 2 and Fig 4); and
a compressed o-ring seal (3000) positioned between the chemically inert member (2200) and the active surface of the semiconductor die (upper surface as seen in Fig 2), [0049,0050,0097,0098].
Ahn does not disclose: the compressed o-ring seal circumscribing the electrochemical sensor.
However, Petrovic in a similar device teaches that the o-ring seal (160) between a substrate (111) and a lid (150) is formed around the perimeter of the substrate 111.
References Ahn and Petrovic are analogous art because they both are directed to MEMS packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ahn with the specified features of Petrovic because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahn and Petrovic so that the compressed o-ring seal circumscribing the electrochemical sensor as taught by Petrovic in Ahn’s device since, this provides for a complete seal around the edges of the substrate/housing so that the MEMS sensor performs reliably.

Regarding Claim 9, Ahn discloses in Fig 2:   The device of claim 1, wherein the substrate (2100) is a printed circuit board (PCB) [0049]. 
Regarding Claim 16, Ahn discloses in Fig 2:    A device, comprising:
a substrate (2100);
a semiconductor die (1000) including an electrochemical sensor positioned on an active surface of the semiconductor die, the active surface coupled to and facing the substrate (See Fig 2):
a chemically inert member (2200) abutting the substrate; and
a compressed o-ring seal (3000) positioned between the chemically inert member and the active surface[0049-0050,0097-0098].
Ahn does not disclose: the compressed o-ring seal circumscribing the electrochemical sensor.
However, Petrovic in a similar device teaches that the o-ring seal (160) between a substrate (111) and a lid (150) is formed around the perimeter of the substrate 111.
References Ahn and Petrovic are analogous art because they both are directed to MEMS packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ahn with the specified features of Petrovic because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahn and Petrovic so that the compressed o-ring seal circumscribing the electrochemical sensor as taught by Petrovic in Ahn’s device since, this provides for a complete seal around the edges so that the MEMS sensor performs reliably.
Regarding Claim 17, Ahn and Petrovic disclose:   The device of claim 16, Ahn further discloses in Fig 2: further comprising an orifice (2220) in the chemically inert member, and wherein an axis extending through a center of the compressed o-ring seal (3000) extends through the orifice in the chemically inert member (See Fig 2).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US 6,453,749 B1 hereinafter Petrovic) in view of McDonald et al (US 6,769,319 B2 hereinafter McDonald) and further in view of Wang, Kai (US 2020/0045476 A1 hereinafter Wang).
Regarding Claim 7, Petrovic and McDonald disclose:  The device of claim 1.
Petrovic and McDonald do not disclose: wherein the chemically inert member comprises polytetrafluoroethylene.
However, Wang in a similar MEMS device teaches in Fig 1: an inert membrane made of PTFE [0018].
References Wang, McDonald and Petrovic are analogous art because they are directed to MEMS packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Petrovic and McDonald with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Wang, McDonald and Petrovic so that an inert membrane made of PTFE as taught by Wang in Petrovic’s and McDonald’s device since, PTFE is a common material used as cover plate due to it’s mechanical robustness and electrical insulation properties.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al (US 6,453,749 B1 hereinafter Petrovic) in view of McDonald et al (US 6,769,319 B2 hereinafter McDonald) and further in view of Gehman et al (US 2002/0078744 A1 hereinafter Gehman).
Regarding Claim 21, Ahn and Petrovic disclose:    The device of claim 16.
Ahn and Petrovic do not disclose: wherein the chemically inert member comprises a fluid inlet extending from a fluid inlet port in a first surface of the chemically inert member, through a body of the chemically inert member, and to a second surface of the chemically inert member abutting the compressed o-ring seal.
However, Gehman in a similar MEMS device teaches in Fig 1-2: wherein the chemically inert member (31) comprises a fluid inlet (34) extending from a fluid inlet port in a first surface of the chemically inert member, through a body of the chemically inert member, and to a second surface of the chemically inert member abutting the compressed o-ring seal (39) [0038,0039].
References Gehman, Ahn and Petrovic are analogous art because they are directed to MEMS packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Petrovic and Ahn with the specified features of Gehman because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahn, Gehman and Petrovic so that the chemically inert member comprises a fluid inlet extending from a fluid inlet port in a first surface of the chemically inert member, through a body of the chemically inert member, and to a second surface of the chemically inert member abutting the compressed o-ring seal as taught by Gehman in Petrovic’s and Ahn’s device since, this provides an improved system that will integrate control systems, lower cost, reduce power consumption, and reduce size while implementing highly automated mass assembly manufacturing [0008].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2018/0073999 A1 hereinafter Ahn) in view of Petrovic et al (US 6,453,749 B1 hereinafter Petrovic) further in view of Ly et al (US 2010/0295139 A1 hereinafter Ly).
Regarding Claim 25, Ahn and Petrovic disclose:    The device of claim 16, Ahn further discloses: wherein the substrate (2100) comprises a printed circuit board (PCB) [0049].
Ahn and Petrovic do not disclose: and the chemically inert member comprises polyether ether ketone (PEEK).
However, Ly in a similar MEMS device teaches in Fig 8: an inert membrane made of PEEK [0086].
References Ly, Ahn and Petrovic are analogous art because they are directed to MEMS packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Petrovic and Ahn with the specified features of Ly because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahn, Ly and Petrovic so that an inert membrane made of PEEK as taught by Ly in Petrovic’s and Ahn’s device since, PEEK is a common material used as cover plate due to it’s mechanical robustness and electrical insulation properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NISHATH YASMEEN/Primary Examiner, Art Unit 2811